Citation Nr: 1600886	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depression.  

2.  Entitlement to total disability based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision awarded service connection for depression, and assigned an initial evaluation of 30 percent.  

In January 2010, the RO issued a rating decision increasing the initial evaluation to 50 percent.  As such, the Veteran's depression disorder is currently assigned a 50 percent evaluation from October 20, 2006.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation remains on appeal.  

In November 2012, the Board remanded the issues of entitlement to service connection for a bilateral leg disorder and a total disability rating based on individual unemployability (TDIU).  While on remand, the RO granted the claim of entitlement to service connection for a bilateral leg disorder by awarding service connection for a disorder of each knee in an August 2013 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal and thus the issue is no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, the RO did not specifically re-adjudicate the issue of TDIU.  As is further addressed below, however, the Veteran withdrew this claim.

This case consists of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed all relevant documents and any future consideration of this case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes VA treatment records and other documents that are duplicative of those in VBMS.  

FINDINGS OF FACT

1.  On March 22, 2013, prior to the promulgation of a decision in the appeal, the Veteran filed a statement indicating that she is not seeking TDIU.  

2.  The evidence of record does not demonstrate that the Veteran's depression has been manifested by either occupational and social impairment with deficiencies in most areas or total occupational and social impairment, such as such as work, school, family relations, judgment, thinking, or mood, or an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for an evaluation in excess of 50 percent for depression have not been satisfied for any part of the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total Disability Based on Individual Unemployability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(a).  

In the present case, the Veteran submitted a March 2013 statement that stated that she was not seeking unemployability at that time.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed. 

Increased Initial Evaluation for Depression

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, however, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated her service treatment records and VA treatment records with the file.  The Veteran has not identified any relevant private treatment records for the RO to assist her in obtaining.  The Veteran additionally specified in December 2013 that she still seeks treatment for her depression, and the VBMS file includes the Columbia VA treatment records through March 2015.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In April 2007, January 2010, and March 2015, VA provided the Veteran with mental health examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  

Here, the examination reports show that each examiner considered the relevant history of the Veteran's general medical condition due to service-connected disabilities, addressed her symptoms, and performed a thorough psychiatric examination.  Each examination provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examinations are adequate.

The Veteran seeks an increased initial evaluation for depression.  In the April 2007 rating decision on appeal, the RO granted service connection for depression and assigned a 30 percent initial evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  In a January 2010 decision, the RO increased this initial evaluation to 50 percent.  The Veteran argues that the evaluation does not accurately reflect the severity of her disability.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support an evaluation in excess of 50 percent.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's depression is currently evaluated as 50 percent disabling which represents occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The diagnostic criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  The DSM-IV includes a Global Assessment of Functioning (GAF) scale that takes into consideration psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See DSM-IV at 46-47.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed in the General Rating Formula for Mental Disorders are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a particular disability evaluation is warranted, the Diagnostic Code requires not only the presence of certain symptoms, but also that those symptoms have caused a particular level of occupational and social impairment.  The regulation requires an ultimate factual conclusion as to the Veteran's level of impairment.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence for consideration in this case includes VA treatment records; the April 2007, January 2010, and March 2015 VA examination reports; and the Veteran's lay statements.  The VA treatment records show initial diagnosis of depression in October 2006.  The Veteran described depression due to constant pain, and noted that this condition was affecting her relationships with her family.  The nurse issued a prescription for Bupropion.  

An April 2007 VA examination was conducted.  The examiner diagnosed depressive disorder due to general medical condition and assessed a GAF score of 55.  The Veteran described a depressed mood, easy irritation, tearfulness, sleep disturbance, difficulty in motivating herself, and feelings of guilt and worthlessness.  She also reported her prescription treatment, characterizing it as somewhat helpful in managing her symptoms.  The Veteran denied prior mental health treatment, hospitalization for mental health issues, suicidal ideation, and homicidal ideation.  She reported that she had been separated from her husband for one year.  The examiner objectively noted the Veteran to be alert and oriented in all spheres, to exhibit a dysphoric mood and blunted affect, to use slow speech, and to demonstrate coherent and goal directed thought.  The examiner specified that the Veteran's short-term memory and concentration were within normal limits, and that the Veteran exhibited no delusional thought content.  

In October 2007 VA records, the Veteran reported depression while not taking her medication, and that she had discontinued her medications due to pregnancy.  That nurse noted a flat affect.  At an October 2009 VA appointment, the Veteran reported depressive symptoms as evidenced by irritability, nervousness, anhedonia, poor concentration, and variable appetite.  A social worker noted the Veteran to be alert and oriented in all spheres, to use normal speech, to exhibit a depressed mood and affect, and to demonstrate logical thought process.  The Veteran described a good relationship with her siblings, and stated that she had been in her current relationship for a year and a half.  The Veteran denied any problems in her peer relationships with co-workers as a professor at Midlands Technical College over the prior 5 years.  The social worker found no mania, paranoia, psychosis, suicidal ideation, or homicidal ideation, and noted the Veteran was well groomed and neatly dressed.  The social worker diagnosed depression and assessed a GAF score of 51.  

At a February 2011 VA appointment, she stated that the use of a Bupropion prescription for intermittent depression was helpful.  At a VA pain clinic, she continued to discuss depression as a symptom accompanying her pain.  In an October 2012 VA treatment record, her mood was found euthymic, and showed a full range of affect.  

At the January 2010 VA examination, the Veteran reported that she does not have contact with a mental health professional, but instead utilizes her VA primary care physician to prescribe Bupropion, which helps with her mood at times.  She reported she remained working at Midlands Technical College and limited contacted with her co-workers to avoid irritation.  The Veteran described irritability with her students, missing three to four days of work in the last year due to her depression, and lack of concentration while lecturing which she resolves by using Power Point and taking breaks in class.  Regarding her family, the Veteran reported that was divorced but was in a relationship that she described as fair, although she could be irritable and withdrawn to her boyfriend.  She lived with her children and experienced conflict with her older daughter, but described her relationship with her sister and younger two children as fair.  She denied close or casual friends.  The Veteran reported disturbed sleep, and that she will skip bathing for three days due to depression.  The examiner noted the Veteran to be alert and oriented, to exhibit a depressed mood and congruent affect, and demonstrate a coherent thought process.  The examiner noted no delusional thought content, suicidal ideation, or history of being physically aggressive with others.  The examiner characterized her memory as intact for immediate, remote, and recent events.  The examiner diagnosed major depressive disorder and assessed a GAF score of 53.  The examiner found the Veteran moderately to considerably impaired.

During the March 2015 VA examination, the Veteran reported that she had married.  The examiner noted treatment through VA by prescription for Bupropion, and the Veteran reported continued depression despite the prescription.  She remained employed as an instructor at a technical college.  She also described difficulty with initial and terminal insomnia, feelings of hopelessness, impaired concentration, irritability, and self-seclusion, but denied suicidal thoughts.  The examiner objectively noted depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, a flattened affect, and disturbances of motivation and mood.  The examiner also noted the Veteran to be alert, oriented, and cooperative, with a depressed mood and blunted affect, but no evidence of psychosis.  The Veteran denied suicidal ideation and homicidal ideation but reported seclusion.  The examiner ultimately concluded that the Veteran's depression causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Based upon a review of the totality of the evidence, the Board finds that an evaluation in excess of 50 percent for depression is not warranted.  First, the Veteran's GAF scores, all falling between 51 and 60 reflect moderate symptoms or moderate difficulty in social and occupational functioning.  Her GAF scores have never fallen below 50, which would indicate serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting; or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See DSM-IV at 46-47.  These scores, however, are not definitive either way.

Second, the Veteran's depression has not manifested in an inability to establish and maintain effective relationships.  Although the Veteran was divorced, she remarried.  She maintained fair relationships with at least two of her children and her sister.  The Veteran did report a lack of friends and seclusion, but this demonstrates difficulty, not inability.  Furthermore, the Veteran experiences some interference in work - missing work a few days per year due to depression, lack of concentration during lectures, and irritability with co-workers.  The Board finds that this is not a difficulty in doing so - the Veteran reported she uses Power Point to direct her lectures and takes a break in class when she needs to.  Furthermore, she avoids her co-workers to avoid irritability.  The Veteran has not reported any difficulties at work in terms of her performance.  Furthermore, although the Veteran has reported espoused depression, irritability, nervousness, anhedonia, poor concentration, variable appetite, difficulty in motivation, flattened affect, mild memory loss, and sleep disturbance.  But examiners consistently found the Veteran without suicidal ideation, obsessional rituals, or impaired impulse control.  Additionally the Veteran has regular speech, is fully oriented, and is neatly groomed except for periods of remission when she goes 3 days without showering, which is not suggestive of neglect of hygiene.  On the whole, although the Veteran's depression has manifested in deficiencies in mood and family relations, it has not manifested with deficiencies in judgment, thinking, or work beyond reduced reliability and productivity in her occupational functioning.  

Finally, at no time has the evidence demonstrated total occupational and social impairment.  As noted above, the Veteran remains employed and has fair relationships with family members and her now husband.  Taking all of these considerations together, the Board finds that a 50, but not a 70 or 100 percent, evaluation is for assignment.  

The Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's symptoms have most nearly approximated the 50 percent evaluation the entire appeal period.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not approximate a higher evaluation at any time during the appellate period to allow for further staged ratings.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as her symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has difficulty in motivating herself to complete household chores, irritability, nervousness, anhedonia, poor concentration, variable appetite, a flattened affect, lack of concentration, and sleep disturbance.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434.  The regulations expressly consider each of these symptoms and further allow for any other signs and symptoms of depression that may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the criteria did not contemplate her symptoms, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran has required frequent hospitalizations for depression, nor that depression causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran specifically denied any hospitalization for mental health issues to the April 2007 VA examiner and October 2009 Columbia social worker.  The Veteran also works as a college instructor.  While she reported needing to cancel her morning classes due to difficulty getting out of bed to the April 2007 and January 2010 VA examiners, she has also submitted a December 2009 statement asserting that her service-connected migraines, rather than depression, cause her to miss time from work.  The evidence does not show that service-connected depression has caused marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected depression under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

The issue of entitlement to TDIU is dismissed.  

An initial evaluation in excess of 50 percent for service-connected depression is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


